Name: Decision No 3/97 of the Association Council Association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part of 22 December 1997 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community for the period 1 January to 31 December 1998 (renewal of the double-checking system)
 Type: Decision
 Subject Matter: Europe;  trade;  transport policy;  European construction;  trade policy;  iron, steel and other metal industries
 Date Published: 1998-01-19

 Avis juridique important|21998D0119(04)Decision No 3/97 of the Association Council Association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part of 22 December 1997 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community for the period 1 January to 31 December 1998 (renewal of the double-checking system) Official Journal L 013 , 19/01/1998 P. 0099 - 0112DECISION No 3/97 OF THE ASSOCIATION COUNCIL Association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part of 22 December 1997 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community for the period 1 January to 31 December 1998 (renewal of the double-checking system) (98/76/EC)THE ASSOCIATION COUNCIL,Whereas the contact group referred to in Article 10 of Protocol 2 to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, which entered into force on 1 February 1995, met on 31 October 1997 and agreed to recommend to the Association Council established under Article 104 of the Agreement that the double-checking system introduced in 1997 by Association Council Decision No 4/96 should be renewed for the period 1 January to 31 December 1998;Whereas the Association Council, having been supplied with all relevant information, has agreed to this recommendation,HAS DECIDED AS FOLLOWS:Article 11. For the period 1 January to 31 December 1998, imports into the community of the products listed in Annex I originating in the Czech Republic shall be subject to the presentation of a surveillance document conforming to the model shown in Annex II issued by the authorities in the Community.2. The classification of the products covered by this Decision is based on the tariff and statistical nomenclature of the Community (hereinafter called the 'Combined Nomenclature`, or, in abbreviated form 'CN`). The origin of the products covered by this Decision shall be determined in accordance with the rules in force in the Community.3. For the period 1 January to 31 December 1998, imports into the Community of the iron and steel products listed in Annex I and which originate in the Czech Republic shall, in addition, be subject to the issue of an export document by the competent Czech authorities. Presentation by the importer of the original of the export document must be effected not later than 31 March of the year following that in which the goods covered by the document were shipped. Shipment is considered to have taken place on the date of loading on to the exporting means of transport.4. The export document shall conform to the model shown in Annex III. It shall be valid for exports throughout the customs territory of the Community.5. The Czech Republic shall notify the Commission of the European Communities of the names and addresses of the appropriate Czech governmental authorities which are authorized to issue and verify export documents and shall send it specimens of the stamps and signatures they use. The Czech Republic shall also notify the Commission of any change in these particulars.6. Certain technical provisions on the implementation of the double-checking system are set out in Annex IV.Article 21. The Czech Republic undertakes to supply the Community with precise statistical information on the export documents issued by the Czech authorities pursuant to Article 1. Such information shall be forwarded to the Community by the end of the month following the month to which the statistics relate.2. The Community undertakes to supply the Czech authorities with precise statistical information on surveillance documents issued by Member States in respect of the export documents issued by the Czech authorities pursuant to Article 1. Such information shall be forwarded to the Czech authorities by the end of the month following the month to which the statistics relate.Article 3If necessary, at the request of either of the Parties, consultations shall be held on any problems arising from the operation of this Decision. Such consultations shall be held promptly. Any consultations held under this Article shall be approached by both Parties in a spirit of cooperation and with a desire to reconcile the difference between them.Article 4Any notices to be given hereunder shall be given:- in respect of the Community, to the Commission of the European Communities (DG I.D.2 and DG III.C.1),- in respect of the Czech Republic, to the Mission of the Czech Republic to the European Communities and to the Ministry of Industry and Trade of the Czech Republic.Article 5This Decision shall be binding on both the Community and the Czech Republic which shall take the measures necessary to implement it.Article 6This Decision shall enter into force on the day of its adoption.It shall apply with effect from 1 January 1998.Done at Brussels, 22 December 1997.For the Association CouncilThe PresidentJ. POOSANNEX I CZECH REPUBLIC List of products subject to double-checking (1998) Heavy plates(excluding ex-CN Codes)7208 40 107208 51 307208 51 507208 51 917208 51 997208 52 917208 52 997208 54 107208 90 107208 90 90Cold-rolled sheet7209 15 007209 16 907209 17 907209 18 917209 18 997209 25 007209 26 907209 27 907209 28 907211 23 107211 23 517211 29 20Wire rod7213 10 007213 20 007213 91 107213 91 207213 91 417213 91 497213 91 707213 91 907213 99 107213 99 907221 00 107221 00 907227 10 007227 20 007227 90 107227 90 507227 90 95Beams and sections7216 31 117216 31 197216 31 917216 31 997216 32 117216 32 197216 32 917216 32 99Welded tubesComplete CN heading 7306Joint declaration In the context of Association Council Decision No 3/97, the Community and the Czech Republic declared that, if so requested by the producers of products subject to double-checking, they will inform each other immediately in the event of any problems relating to the operation of the Decision and the products concerned which might require consultations as provided for in Article 3 thereof.ANNEX II >START OF GRAPHIC>EUROPEAN COMMUNITY SURVEILLANCE DOCUMENT 1. Consignee (name, full address, country, VAT number) 2. Issue number 3. Proposed place and date of import 4. Authority responsible for issue (name, address and telephone No) 5. Declarant/representative as applicable (name and full address) 6. Country of origin (and geonomenclature code) 7. Country of consignment (and geonomenclature code) 8. Last day of validity 9. Description of goods 10. CN code and category 11. Quantity in kilograms (net mass) or in additional units 12. Value in ecus, cif at Community frontier 13. Additional remarks 14. Competent authority's endorsement Date: . Signature: . Stamp: 1 1 Original & Copy 15. ATTRIBUTIONS Indicate the quantity available in part 1 of column 17 and the quantity attributed in part 2 thereof. 16. Net quantity (net mass or other unit of measure stating the unit) 17. In figures 18. In words for the quantity attributed 19. Customs document (form and number) or extract No and date of attribution 20. Name, Member State, stamp and signature of the attributing authority 1 2 1 2 1 2 1 2 1 2 1 2 1 2 Extension pages to be attached hereto.>END OF GRAPHIC>>START OF GRAPHIC>EUROPEAN COMMUNITY SURVEILLANCE DOCUMENT 1. Consignee (name, full address, country, VAT number) 2. Issue number 3. Proposed place and date of import 4. Authority responsible for issue (name, address and telephone No) 5. Declarant/representative as applicable (name and full address) 6. Country of origin (and geonomenclature code) 7. Country of consignment (and geonomenclature code) 8. Last day of validity 9. Description of goods 10. CN code and category 11. Quantity in kilograms (net mass) or in additional units 12. Value in ecus, cif at Community frontier 13. Additional remarks 14. Competent authority's endorsement Date: . Signature: . Stamp: 2 2 Copy for the issuing authority 15. ATTRIBUTIONS Indicate the quantity available in part 1 of column 17 and the quantity attributed in part 2 thereof. 16. Net quantity (net mass or other unit of measure stating the unit) 17. In figures 18. In words for the quantity attributed 19. Customs document (form and number) or extract No and date of attribution 20. Name, Member State, stamp and signature of the attributing authority 1 2 1 2 1 2 1 2 1 2 1 2 1 2 Extension pages to be attached hereto.>END OF GRAPHIC>ANNEX III >START OF GRAPHIC>(1) Show net weight (kg) and also quantity in the unit prescribed where other than net weight. (2) In the currency of the sale contract. 1 Exporter (name, full address, country) ORIGINAL 2 No 3 Year 4 Product group 5 Consignee (name, full address, country) EXPORT DOCUMENT (ECSC and EC steel products) 6 Country of origin 7 Country of destination 8 Place and date of shipment - Means of transport 9 Supplementary details 10 Description of goods - Manufacturer 11 CN code 12 Quantity (1) 13 FOB value (2) 14 CERTIFICATION BY THE COMPETENT AUTHORITY 15 Competent authority (name, full address, country) At . , on . (Signature) (Stamp)>END OF GRAPHIC>>START OF GRAPHIC>(1) Show net weight (kg) and also quantity in the unit prescribed where other than net weight. (2) In the currency of the sale contract. 1 Exporter (name, full address, country) COPY 2 No 3 Year 4 Product group 5 Consignee (name, full address, country) EXPORT DOCUMENT (ECSC and EC steel products) 6 Country of origin 7 Country of destination 8 Place and date of shipment - Means of transport 9 Supplementary details 10 Description of goods - Manufacturer 11 CN code 12 Quantity (1) 13 FOB value (2) 14 CERTIFICATION BY THE COMPETENT AUTHORITY 15 Competent authority (name, full address, country) At . , on . (Signature) (Stamp)>END OF GRAPHIC>ANNEX IV CZECH REPUBLIC Technical Annex on the double-checking system 1. The export documents shall measure 210 Ã  297 mm. The paper used shall be white writing paper, sized, not containing mechanical pulp, and weighing not less than 25 g/m ². They shall be made out in English. If they are completed by hand, entries must be in ink and in printed script. These documents may comprise additional copies duly indicated as such. If the documents have several copies only the top copy is the original. This copy shall be clearly marked as 'original` and other copies as 'copies`. Only the original shall be accepted by the competent authorities of the Community as being valid for the control of export to the Community in accordance with the provisions of the double-checking system.2. Each document shall bear a standardised serial number, whether or not printed, by which it can be identified. This number shall be composed of the following elements:- two letters identifying the exporting country as follows: CZ,- two letters identifying the intended Member State of customs clearance as follows:>TABLE>- a one-digit number identifying the year, corresponding to the last figure in the respective year, e.g. 8 for 1998,- a two-digit number from 01 to 99, identifying the particular issuing office concerned in the exporting country,- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.3. The export documents shall be valid for six months from the date of their issue, but not beyond 31 December of the year appearing in Box 3 of the export document.4. Since the importer needs to present the original export document when requesting a surveillance document, export documents should, as far as possible, be issued in respect of individual commercial transactions, not global contracts.5. The Czech Republic need not show price information on the export document if there is a genuine need to protect commercial confidentiality. In such cases, Box 9 of the export document should indicate the reason for not showing the price information and that it is available to the competent authorities of the Community on request.6. Export documents may be issued after the shipment of the products to which they relate. In such cases they must bear the endorsement 'issued retrospectively`.7. In the event of a theft, loss or destruction of an export document, the exporter may apply to the competent governmental authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession. The duplicate of any such document so issued shall bear the endorsement 'duplicate`. The duplicate shall bear the date of the original export document.8. The competent authorities of the Community shall be informed immediately of the withdrawal or modification of any export documents already issued and, where relevant, of the basis for such action.